Case 1:19-cv-00070-DLC Document 297 Filed 08/20/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE: PERRIGO COMPANY PLC SECURITIES : 19cv70 (DLC)
LITIGATION
ORDER

 

DENISE COTE, District Judge:

On August 3, 2021, the parties notified the Court that they
do not consent to a bench trial. No more than two weeks shall
be allocated for the trial of this case in a courtroom
reconfigured for socially distanced jury trials during the
COVID-19 pandemic. Accordingly, it is hereby

ORDERED that the parties shall confer by September 3 on a
schedule for the presentation of evidence to the jury in no more
than thirty hours, those hours to be divided equally between
plaintiffs and defendants.

Dated: New York, New York
August 20, 2021

pL

DENISE COTE
United Stfates District Judge

 
